— Judgment unanimously affirmed. Memorandum: Defendant contends that the suppression court should have suppressed the rifle seized from his room because the People failed to meet their burden of establishing exigent circumstances to justify the warrantless entry and search by the police (see, People v Hodge, 44 NY2d 553, 557; People v Vennor, 176 AD2d 1217). We disagree. The record fully supports the court’s finding that the police actions were justified. (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J. — Criminal Possession of a Weapon, 4th Degree.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.